     Case 3:13-cv-00297-JAM Document 648 Filed 07/20/20 Page 1 of 10




                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF CONNECTICUT

BRUCE KIRBY, INC., ET AL.,

      Plaintiffs,
                                         Civil Action No. 3:13-cv-00297-JAM
               vs.

LASERPERFORMANCE (EUROPE) LIMITED,
ET. AL.,

      Defendants.

      PLAINTIFFS’ REPLY IN SUPPORT OF SUPPLEMENTAL RESPONSE
        Case 3:13-cv-00297-JAM Document 648 Filed 07/20/20 Page 2 of 10



       Plaintiffs Bruce Kirby and Bruce Kirby, Inc. (“Kirby”) hereby file this reply brief in

support of Kirby’s Supplemental Response concerning attorneys’ fees, punitive damages, and

pre-judgment interest. (Dkt. 640 – Dkt. 640-12.)

I.     REQUEST FOR PERMISSION TO FILE REPLY BRIEF

       The Court’s June 24 Order does not specifically acknowledge the filing of the present

reply. (Dkt. 639.) To the extent Kirby requires permission to file this brief, Kirby requests to do

so pursuant to at least Conn. L.R. 7(d) to correct Defendants Quarter Moon, Incorporated’s

(“QM”) and LaserPerformance (Europe) Limited’s (“LPE”) (collectively, “Defendants”)

misstatements concerning Kirby’s request for attorneys’ fees and punitive damages.

II.    INTRODUCTION

       Kirby should be awarded its full request for attorneys’ fees and punitive damages. (Dkt.

640-1 ¶¶ 31, 40.) Defendants have failed to show how or why Kirby’s fee and expense

calculations are unreasonable or improper. Defendants’ objections to Kirby’s fee calculations are

baseless and extremely limited in scope.

       The majority of Defendants’ opposition, (Dkt. 644 (“Opposition”)), comprises general

allegations concerning time entries in Kirby’s supplemental fee request highlighted in blue,

which are limited in time to 2013-2015, (Dkt. 640-12), amount to $94,804.65, (id.), and comprise

just 12.5% of Kirby’s total attorney-fee request ($758,415.15). (Id.)

       Aside from Defendants’ general objections to the blue-highlighted time entries,

Defendants specifically identify and object to a small subset of time entries in their Opposition

that comprise, at most, just $66,589 of Kirby’s requested attorneys’ fees ($34,046 in blue-

highlighted time entries and $32,543 in green-highlighted time entries), which comprises just 9%

of Kirby’s total attorney-fee request. Taking Defendants’ general and specific objections



                                                 1
        Case 3:13-cv-00297-JAM Document 648 Filed 07/20/20 Page 3 of 10



together, Defendants have objected to just 17% (all of the blue-highlighted time ($94,804.65)

plus $32,543 in green-highlighted time) of Kirby’s total attorney-fee request. Thus, even if the

Court eliminated all of the time objected to in Defendants’ Opposition, Kirby’s attorneys’ fee

request still comprises $629,484.57 of uncontested fees (83% of the original request).

       However, and in any event, the Court should not decrease Kirby’s attorney fee or

punitive damages request for any reason. The Court should disregard Defendants’ meritless

objections and award Kirby his requests in full.

III.   KIRBY’S ATTORNEYS’ FEE REQUEST IS REASONABLE

       A.      Kirby’s Request for 57 Percent of Blue-Highlighted Fees is Reasonable and
               Supported As Four of Kirby’s Seven Original Claims Concerned Defendants’
               Unauthorized Use of Kirby’s Trademarked Name

       Defendants misstate Kirby’s request regarding the blue-highlighted time entries. Kirby

requests 57% of the hours in the blue-highlighted time entries, multiplied by the reasonable

hourly rates for attorneys and paralegals from the Court’s January 31, 2020 Order, (Dkt. 558),

because the legal work underlying the claims Kirby brought to trial originated in conjunction

with four (4) of Kirby’s seven (7) original claims, each of which concerned Defendants’

unauthorized use of Kirby’s trademarked name. The four original claims that concern

Defendants’ unauthorized use of Kirby’s trademark are trademark infringement (Count 1), false

designation of origin (Count 2), violation of the Lanham Act as applied to the Connecticut Unfair

Trade Practices Act (“CUTPA”) (Count 3), and misappropriation of Kirby’s name (Count 4).

While Kirby wholly acknowledges that its CUTPA claim was dismissed, (see Dkt. 365), a

Lanham Act violation is a CUTPA violation. See Indiaweekly.com, LLC v. Nehaflix.com, Inc.,

596 F. Supp. 2d 497, 506 (D. Conn. 2009) (“a Lanham Act violation is a per se violation of

CUTPA”); Pfizer, Inc. v. Miles, Inc., 868 F. Supp. 437, 442 (D. Conn. 1994) (“To the extent

defendants’ actions violated the Lanham Act, they should be held automatically to violate
                                                   2
          Case 3:13-cv-00297-JAM Document 648 Filed 07/20/20 Page 4 of 10



 CUTPA.”). Accordingly, the time entries comprising legal work concerning Kirby’s Lanham Act

 claims are automatically related to the dismissed CUTPA claim, and vice versa. Therefore, the

 legal work underlying at least four (4) of Kirby’s seven (7) original claims supported the claims

 that Kirby ultimately asserted at trial, and are recoverable.

         To the extent the Court desires to know the difference in Kirby’s fee request for 43

 percent of the blue-highlighted fees (representing three (3) of Kirby’s seven (7) original claims),

 as opposed to 57 percent, the difference is shown below:

                                                                                  Diff b/w    Diff. b/w
                           43% Blue     57% Blue         43% Blue    57% Blue
              Total Blue                                                          43% and     43% and
                           Hrs./Fees    Hrs./Fees         (Hrs. x     (Hrs. x
              Hrs./Fees                                                             57%         57%
                            Actual       Actual          Lodestar)   Lodestar)
                                                                                   Actual     Lodestar
 Attorney       201.6/     86.69/    114.92/
                                                          $26,007    $34,473.60   $8,066.00   $8,466.60
Blue (2013)   $59,760.00 $25,696.80 $33,762.80
 Paralegal       63.4/     27.26/     36.14/
                                                          $4,089     $5,419.80    $1,989.44   $1,330.80
Blue (2013)   $14,214.00 $6,112.02 $8,101.46

 Attorney       63.65/      27.37/        36.28/
                                                          $8,211     $11,340.15   $2,556.93   $3,129.15
Blue (2014)   $18,286.00   $7,862.98    $10,419.91
 Paralegal       10.3/       4.43/         5.88/
                                                          $664.50     $880.95     $332.78     $216.45
Blue (2014)   $2,377.00    $1,022.11     $1,354.89

 Attorney       233.15    100.25/     132.9/
                                                          $30,075    $40,210.65 $10,284.96 $10,135.65
Blue (2015)   $73,464.00 $31,589.52 $41,874.48
 Paralegal       29/       12.47/     16.53/
                                                         $1,870.50   $2,479.50    $923.44     $609.00
Blue (2015)   $6,596.00 $2,836.28 $3,759.72


                                          Totals          $70,917    $94,804.65 $24,153.55 $23,886.90

         Pursuant to this table, subtracting the calculated difference between 43% and 57% of

 blue-highlighted fees reduces Kirby’s total attorneys’ fee request by just over 3% ($23,886.90),

 to $734,528.30, and reduces Kirby’s punitive damages request by less than 3% ($24,153.55) to

 $861,736.11. Combining this latter result with only 43% of Kirby’s expenses less taxable costs




                                                     3
         Case 3:13-cv-00297-JAM Document 648 Filed 07/20/20 Page 5 of 10



from 2013-2016 1 leads to an additional reduction of Kirby’s punitive damages by $7,237.16 (less

than 1% of Kirby’s original punitive damages request) for a final punitive damages calculation of

$854,498.95:

                          Total Expenses           57% of        43% of        Diff. b/w 57%
              Year
                         Less Taxable Costs      Total Exp.     Total Exp.       and 43%
               2013          $18,160.93          $10,351.73     $7,809.20        $2,542.53
               2014          $12,942.66           $7,377.32     $5,565.34        $1,811.98
               2015          $14,929.83           $8,510.00     $6,419.83        $2,090.17
               2016           $5,660.56           $3,226.52     $2,434.04         $792.48


                                Totals           $29,465.57     $22,228.41        $7,237.16

         As demonstrated in all of Kirby’s post-trial briefing, Kirby has met its burden to establish

a reasonable fee calculation and a punitive damages calculation. To the extent the Court finds

Defendants have asserted a valid objection to Kirby’s basis for seeking 57% of the blue-

highlighted time entries and expenses, it is a simple process to reduce the request to 43% of the

blue-highlighted time entries, which Kirby has done immediately above.

         B.     The Specific Time Entries for Which Kirby Seeks Fees are Reasonable and
                Supported

         Defendants erroneously argue that Kirby requests fees related to claims against other

defendants or other defendants’ motions. Kirby responds to each of the time entries Defendants

identified and objected to in their Opposition as follows:

    Time Entry                   Req. Time
                      Color                     Objection           Response/Basis for Request
     Date/Cite                     & Fee
                                 47.3 2 atty    Fees relate to
    640-4 pp.7-21      Blue      ($14,193)/     PJR that
                                                               PJR was filed. (See Dkt. 31.)
        of 37         (57%)       2.4 para      allegedly was
                                   ($359)       not filed


1
 Kirby used the reduced amount (57%) for all the expenses from 2016, for simplicity. (Dkt. 640-1 ¶ 38.)
2
 Calculated by adding each attorney and paralegal time entry that mentions a pre-judgment remedy
during the cited time period, multiplying these figures by 0.57, and multiplying these products again by
$300 and $150 for attorneys and paralegals, respectively.
                                                    4
          Case 3:13-cv-00297-JAM Document 648 Filed 07/20/20 Page 6 of 10



                                                                   Entry also lists analyzing first
                                                 Response to
                                                                   amended complaint, analyzing
     640-4 p. 22       Blue        3.4 atty      motions by
                                                                   QMI/LPE answer, and
    (7/1/13 entry)    (57%)       ($1,026)       other
                                                                   responding to QMI/LPE
                                                 defendant.
                                                                   counterclaims
                                                 Response to
                                                                   Entry also lists reviewing case
      640-4 p. 28      Blue        3.7 atty      motions by
                                                                   docket and scheduling order and
    (8/19/13 entry)   (57%)       ($1,112)       other
                                                                   preparing a joint status report.
                                                 defendant.
                                                 Response to
                                                                   Entry also lists collecting
      640-4 p. 28      Blue        3.7 atty      motions by
                                                                   documents for discovery &
    (8/20/13 entry)   (57%)       ($1,112)       other
                                                                   finalizing a joint status report.
                                                 defendant.
                                                 Response to
                                                                   Entry also lists revising
     640-4 p. 28       Blue        3.7 atty      motions by
                                                                   document requests and
    8/21/13 entry)    (57%)       ($1,112)       other
                                                                   interrogatories to QMI.
                                                 defendant.
                                                 Discovery
                                                                   Kirby may seek discovery from
     640-4 p. 29       Green       6.5 atty      allegedly not
                                                                   other parties pursuant to its
    8/31/13 entry)    (100%)      ($1,950)       concerning
                                                                   claims at trial.
                                                 QMI.
                                                 Discovery
                                                                   Kirby may seek discovery from
     640-4 p. 31       Green       1.0 atty      allegedly not
                                                                   other parties pursuant to its
    9/4/13 entries)   (100%)       ($300)        concerning
                                                                   claims at trial.
                                                 QMI.
                                                 Discovery
                                                                   Kirby may seek discovery from
      640-5 p. 10      Green       0.3 para      allegedly not
                                                                   other parties pursuant to its
    (3/27/14 entry)   (100%)        ($45)        concerning
                                                                   claims at trial.
                                                 QMI.
                                                 Discovery
                                                                   Kirby may seek discovery from
     640-5 p. 21       Green       0.8 para      allegedly not
                                                                   other parties pursuant to its
    (6/9/14 entry)    (100%)        ($120)       concerning
                                                                   claims at trial.
                                                 QMI.
                                  71.0 atty      Discovery
                                                                   Kirby may seek discovery from
    640-5 pp. 14-      Green     ($21,285)/      allegedly not
                                                                   other parties pursuant to its
         18           (100%)      4.6 para       concerning
                                                                   claims at trial.
                                  ($683) 3       QMI.
                                                 Fees related      Entry lists many other actions;
     640-5 p. 19       Green       4.4 atty      to ILCA           Kirby may rely on other party
    (6/2/14 entry)    (100%)      ($1,320)       answer and        admissions pursuant to its claims
                                                 defense.          at trial.



3
 Because the exact extent of Defendants’ objection is unknown, Kirby totaled the time for each of the
green entries during the cited time period, despite the fact that some time entries explicitly identify
Defendants, and multiplied this sum by $300 and $150 for attorneys and paralegals, respectively.
                                                    5
          Case 3:13-cv-00297-JAM Document 648 Filed 07/20/20 Page 7 of 10



                                                 Fees relate to
     640-5 p. 20       Blue        5.2 atty      motion in         Entry lists many other actions,
    (6/4/14 entry)    (57%)       ($1,556)       limine re:        including document productions.
                                                 ILCA
                                                 Fees relate to
     640-5 p. 20       Blue        5.6 atty      motion in         Entry lists many other actions,
    (6/5/14 entry)    (57%)       ($1,693)       limine re:        including document productions.
                                                 ILCA
                                                 Fees relate to
       640-6 p. 8      Blue        6.0 atty                        Entry also relates to QMI/LPE’s
                                                 ILCA SJ
    (2/13/15 entry)   (57%)       ($1,800) 4                       SJ Mot.
                                                 Motion.
                                                 Fees relate to
       640-6 p. 9      Blue       12.7 5 atty                      Entry also relates to QMI/LPE’s
                                                 ILCA SJ
    (2/24/15 entry)   (57%)       ($3,810)                         SJ Mot.
                                                 Motion.
                                                 Fees relate to
       640-6 p. 9      Blue        3.1 atty                        Entry also relates to QMI/LPE’s
                                                 ILCA SJ
    (2/25/15 entry)   (57%)        ($930)                          SJ Mot.
                                                 Motion.
                                                 Fees relate to
      640-6 p. 10      Blue        6.0 atty                        Entry also relates to QMI/LPE’s
                                                 ILCA SJ
    (2/27/15 entry)   (57%)       ($1,800)                         SJ Mot.
                                                 Motion.
                                                 Fees relate to
      640-6 p. 10      Blue       11.1 atty                        Entry also relates to QMI/LPE’s
                                                 ILCA SJ
    (2/28/15 entry)   (57%)       ($3,330) 6                       SJ Mot.
                                                 Motion.
                                                 Fees related      Entry also lists drafting a joint
     640-5 p. 28       Blue       0.71 atty      to ILCA           status report, outlining damages
    (8/7/14 entry)    (57%)        ($213)        request for       analysis, and reviewing potential
                                                 dismissal.        experts.
                                                 Discovery
     640-5 p. 34                                                   Kirby may seek discovery from
                       Green       5.3 atty      allegedly not
      (10/21/14                                                    other parties pursuant to its
                      (100%)      ($1,590)       concerning
        entry)                                                     claims at trial.
                                                 QMI.
                                                 Discovery         Entry lists many other actions;
     640-5 p. 34
                       Green       7.0 atty      allegedly not     Kirby may seek discovery from
      (10/23/14
                      (100%)      ($2,100)       concerning        other parties pursuant to its
        entry)
                                                 QMI.              claims at trial.
                                                 Discovery
     640-5 p. 35                                                   Kirby may seek discovery from
                       Green       0.9 atty      allegedly not
      (10/24/14                                                    other parties pursuant to its
                      (100%)       ($270)        concerning
        entry)                                                     claims at trial.
                                                 QMI.

4
  Calculated by adding together two entries dated 2/13/15 (one for 3.0 and one for 7.60), multiplying this
sum by 0.57, and multiplying this product by $300.
5
  It appears that, with respect to the two 2/24/2015 entries for WBW, one entry may have been mislabeled
and should be an entry for 2/25/2015. The two entries were added together with the third entry on that
date for purposes of this calculation.
6
  Calculated by adding together two entries dated 2/28/15 (one for 8.0 and one for 11.50), multiplying this
sum by 0.57, and multiplying this product by $300.
                                                    6
        Case 3:13-cv-00297-JAM Document 648 Filed 07/20/20 Page 8 of 10



                                               Discovery        Entry lists many other actions;
   640-5 p. 36       Green        2.9 atty     allegedly not    Kirby may seek discovery from
 (11/7/14 entry)    (100%)        ($870)       concerning       other parties pursuant to its
                                               QMI.             claims at trial.
                                  6.5 atty     Discovery        Entry lists many other actions;
   640-5 p. 36
                     Green       ($1,950)/     allegedly not    Kirby may seek discovery from
    (11/10/14
                    (100%)        0.4 para     concerning       other parties pursuant to its
      entry)
                                   ($60)       QMI.             claims at trial.

       Pursuant to the foregoing table, the total Lodestar fee request concerning Defendants’

specific objections is, at most, $66,589 ($34,046 in blue-highlighted fee entries and $32,543 in

green-highlighted entries). The two largest portions of Defendants’ identified objections to time

entries, in terms of fees requested, are the objections to time entries concerning a motion for a

pre-judgment remedy (entries at 640-4 pp.7-21 of 37, amounting to $14,552 in fees) and fees

related to discovery (entries at 640-5 pp. 14-18, amounting to $21,968). However, the pre-

judgment remedy was indeed filed and in part concerned Defendants’ unauthorized use of

Kirby’s trademarked name (See, e.g., Dkt. 31-1 at 4-5). Moreover, Defendants cannot support the

assertion that Kirby is limited to seeking discovery only from Defendants for its claims. See, e.g.,

Fed. R. Civ. P. 26 (“Parties may obtain discovery regarding any nonprivileged matter that is

relevant to any party's claim or defense and proportional to the needs of the case . . . .”); Fed. R.

Civ. P. 45. The remaining objections are equally unsupported for the reasons stated above and,

again, even if the Court eliminated all of the attorneys’ fees in Defendants’ specific objections,

Kirby’s fee request would still comprise $691,826.15 of unopposed fees.

IV.    KIRBY’S EXPENSES ARE PROPERLY SUBMITTED

       Defendants for the first time in their Opposition allege that Kirby has failed to adequately

prove its expenses, ironically requesting invoices. (See Opposition at 6.) However, unlike QMI

in relation to its damages analysis, Kirby met its burden to prove expenses by providing the date,




                                                  7
         Case 3:13-cv-00297-JAM Document 648 Filed 07/20/20 Page 9 of 10



amount, and subject matter of each expense, each of which being the type that is reimbursable

through the Court’s award. Defendants fail to cite any legal authority to the contrary.

V.      KIRBY CANNOT BE PENALIZED FOR ITS EFFICIENCY AT TRIAL

        Defendants argue, as a last resort, that Kirby cannot be awarded the fees he requests

because, in essence, his case was too concise. (Opposition at 8.) Defendants provide no basis in

law or fact for their assertion that Kirby’s efficiency serves to limit his attorney fee or punitive

damages recovery. Kirby spent sufficient time before trial to streamline its case and thereby

conserve judicial resources and maximize the jury’s time. The fact that Kirby succinctly proved

its case in a streamlined fashion is not a basis to punish Kirby or reduce the fee award to which

he is entitled.

VI.     CONCLUSION

        For the reasons stated herein, Kirby respectfully requests that the Court issue a judgment

inclusive of Kirby’s full request for attorneys’ fees and damages as set forth in the undersigned’s

July 1, 2020 declaration. (See Dkt. 640-1.)

                                       Respectfully submitted,



July 20, 2020                          /s/ Benjamin N. Luehrs
                                       Wesley W. Whitmyer, Jr., ct03509
                                       Benjamin N. Luehrs (phv08980)
                                       Robert D. Keeler, ct29692
                                       WHITMYER IP GROUP LLC
                                       600 Summer Street
                                       Stamford, CT 06901
                                       Tel. 203 703-0800
                                       Fax 203 703-0801
                                       Email: litigation@whipgroup.com
                                               bluehrs@whipgroup.com
                                               rkeeler@whipgroup.com

                                       Attorneys for Plaintiffs
                                       Bruce Kirby, Inc. and Bruce Kirby

                                                  8
        Case 3:13-cv-00297-JAM Document 648 Filed 07/20/20 Page 10 of 10



                                  CERTIFICATE OF SERVICE

         This is to certify that on this 20th day of July 2020, a true and correct copy of the
foregoing PLAINTIFFS’ REPLY IN SUPPORT OF SUPPLEMENTAL RESPONSE, was
filed electronically and served by mail on anyone unable to accept electronic filing. Notice of
this filing will be sent by e-mail to all parties by operation of the court’s electronic filing system
or by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the court’s CM/ECF System.


July 20, 2020                          /s/ Benjamin N. Luehrs




                                                   9
